Citation Nr: 1632173	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  09-11 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative osteoarthritis, lumbar and thoracic spine, with muscle spasm and disc bulge, L3-4, L4-5, and L5-S1 (hereinafter "lumbar and thoracic spine disability") prior to January 6, 2009, and 40 percent from January 6, 2009.  

2.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

3.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

4.  Entitlement to a disability rating in excess of 20 percent for right ankle strain with degenerative joint disease.

5.  Entitlement to service connection for numbness of hands, to include as secondary to service-connected lumbar and thoracic spine disability and service-connected cervical spine degenerative disc disease (hereinafter "cervical spine disability").  

6.  Entitlement to service connection for sleep apnea.  

7.  Entitlement to service connection for disability manifested by shortness of breath.  

8.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected lumbar and thoracic spine disability, service-connected cervical spine disability, and service-connected posttraumatic stress disorder (PTSD) with dysthymic disorder and panic disorder.  

9.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU) prior to October 13, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1995. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that granted a 20 percent rating for a service-connected lumbar and thoracic spine disability, effective June 28, 2006; service connection and a for peripheral neuropathy of each lower extremity with initial 10 percent disability ratings, effective June 28, 2006.  The appeal also arises from an April 2008 rating decision by the VA RO in Atlanta, Georgia, that in pertinent part denied entitlement to a rating in excess of 10 percent for the service-connected right ankle disability; and an August 2009 rating decision by the same RO, which denied service connection for numbness of hands, erectile dysfunction shortness of breath and sleep apnea.  The case is now under the jurisdiction of the Atlanta, Georgia RO.

A January 2015 rating decision granted entitlement to a TDIU effective October 13, 2010.  The issue of entitlement to a TDIU prior to October 13, 2010 remains on appeal.

The issues for entitlement to a disability rating in excess of 20 percent for lumbar and thoracic disability prior to January 6, 2009, and in excess of 40 percent from January 6, 2009, entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity, entitlement to a disability rating in excess of 20 percent for right ankle strain with degenerative joint disease, entitlement to service connection for a disability manifested by shortness of breath, and entitlement to a TDIU prior to October 13, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Current numbness of the Veteran's hands, diagnosed as bilateral carpal tunnel syndrome and bilateral peripheral neuropathy, was caused by the service-connected cervical spine disability.   

2.  Current sleep apnea had its onset in active service.  

3.  Current erectile dysfunction was caused by the service-connected PTSD with dysthymic and panic disorders.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for numbness of hands, diagnosed as bilateral carpal tunnel syndrome and peripheral neuropathy of the upper extremities, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for entitlement to service connection for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

3.  The criteria for entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria - Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.

Numbness in Hands

With respect to a current disability, the January 2015 VA examination report shows that the Veteran has diagnoses of bilateral carpal tunnel syndrome and peripheral neuropathy of the bilateral upper extremities.  In addition, the Veteran is service-connected for cervical spine disability.  

The Veteran was provided a VA medical examination in January 2015.  The examiner opined that the claimed condition was "at least as likely as not" proximately due to or the result of the Veteran's service-connected neck condition.  The examiner explained that the innervation and nerve distribution of the upper extremities primarily run through the brachial plexus as well as cervical nerve roots.  The findings on examination were typical of nerve innervation disruption at the level of the cervical spine.  The examiner stated that cervical spine degeneration, whether it was discogenic or joint related, had the potential to affect the upper extremities and cervical spine degenerative changes affect the outflow of nerves rising from the cervical region.  Therefore, the examiner opined that the claimed bilateral hand numbness (diagnosed as carpel tunnel syndrome and peripheral neuropathy) was proximately due or the result of the Veteran's service-connected condition.  

Accordingly, the evidence warrants service connection for bilateral hand numbness, diagnosed as carpal tunnel syndrome and peripheral neuropathy of the upper extremities and the claim is granted.  38 C.F.R. § 3.310.  

Sleep Apnea

The Veteran contends that his current sleep apnea began during active service.  

Concerning evidence of a current disability, the January 2015 VA medical examination report shows a diagnosis of sleep apnea.  

With respect to any in-service injury or disease, the March 1995 report of medical history at service separation shows that the Veteran reported frequent trouble sleeping.  In addition, the Veteran reported that he had had difficulty sleeping since 1995.  As such, the Board finds that the in-service incurrence element has been met.  

Finally, regarding any relationship between the Veteran's symptoms during active service and his current diagnosis of sleep apnea, the January 2015 VA examiner opined that the Veteran's sleep apnea was "at least as likely as not" incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran had a 2008 diagnosis of obstructive sleep apnea and that there were no specific treatment records or a sleep study performed during active service.  However, the examiner acknowledged the 1995 separation report which noted a history of trouble going to sleep.  The examiner noted that the documented complaint of "sleep trouble" may have been the genesis of his sleep apnea.  The examiner opined that the sleep apnea was "at least as likely as not" incurred in or caused by the military service.  

Accordingly, the evidence supports service connection for sleep apnea.  38 C.F.R. § 3.303.  The claim for service connection for sleep apnea is granted.  

Erectile Dysfunction

The Veteran contends that his erectile dysfunction is related to his service-connected disabilities.  

The Veteran has a current diagnosis of erectile dysfunction.  He is also service-connected for lumbar and thoracic spine disability and PTSD with dysthymic disorder and panic disorder.  

Concerning any relationship between the erectile dysfunction and his service-connected disabilities, the Veteran was provided a VA medical examination in January 2015.  In part, the January 2015 VA examiner opined that the claimed condition was "at least as likely as not" proximately due to or the result of the Veteran's service-connected PTSD with dysthymic disorder and panic disorder.  The examiner explained that erectile dysfunction as a secondary psychogenic etiology better explained the genesis of the condition.  After establishing the unlikelihood of a physical cause during initial presentation, the examiner stated that a psychogenic cause was the most plausible.  The examiner opined that the claimed erectile dysfunction was "at least as likely as not" proximately due to or the result of the Veteran's PTSD.  

In light of the above, the Board finds that service connection on a secondary basis is warranted for erectile dysfunction.  38 C.F.R. § 3.310.  Service connection for erectile dysfunction is granted.  


ORDER

Entitlement to service connection for numbness of the hands, diagnosed as bilateral carpal tunnel syndrome and peripheral neuropathy of the upper extremities, is granted.

Entitlement to service connection for service connection for sleep apnea is granted.

Entitlement to service connection for erectile dysfunction is granted.


REMAND

In November 2014, the Board remanded the increased and initial rating issues and entitlement to a TDIU for additional development, to include updated VA medical treatment records and a new VA medical examination for service-connected lumbar and thoracic spine disability.  Concerning the service-connected lumbar and thoracic spine disability, the examiner was asked to address whether the Veteran had IVDS since the April 2013 VA examination, including frequency and duration during a 12-month period and whether the Veteran had IVDS prior to 2013 and, if so, to address whether the Veteran had incapacitating episodes and provide the frequency or duration of any such incapacitating episodes.  

The Veteran was provided a VA medical examination in January 2015.  The examiner indicated that there had been a total duration of at least four weeks but less than six weeks of incapacitating episodes over the past 12 months.  The examiner stated that the "noted incapacitating episodes of IVDS occurred after the 2013 VA exam."  Additionally, the examiner explained that the Veteran had incapacitating episodes "prior to 2013."  The examiner did not comment on the frequency of duration of IVDS episodes prior to 2013 or any other episodes after 2013 but before the one-year period preceding the January 2015 VA examination.  A new examination is required.  

The United States Court of Appeals for Veterans Claims has recently held that the provisions of 38 C.F.R. § 4.59 (2015) require in the case of a VA examination evaluating the severity of a joint disability, that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing."  The Court noted VA's argument that that these requirements could be ridiculous in some circumstances, but held that that if the examiner was unable to conduct the required testing or concludes that the required testing was not necessary, he or she should clearly explain why that is so.  Correia v. McDonald, No. 13-3238 (Jul. 5, 2016).  These findings were not explicitly included in the examinations for the Veteran's back and right ankle.

Furthermore, the AOJ did not issue a supplemental statement of the case (SSOC) concerning the issues of entitlement to a disability rating in excess of 20 percent for lumbar and thoracic disability prior to January 6, 2009, and in excess of 40 percent from January 6, 2009, entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity, entitlement to a disability rating in excess of 20 percent for right ankle strain with degenerative joint disease, entitlement to service connection for a disability manifested by shortness of breath, and entitlement to a TDIU prior to October 13, 2010, as instructed by the Board's remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  A SSOC must be issued.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected lumbar and thoracic spine disability.  The claims file must be reviewed by the examiner. 

The examiner must include range-of-motion findings related to the thoracolumbar spine.  The examiner should note the Veteran's reports of any limitation during flare-ups.

The examiner should record the results of range of motion testing "for pain on both active and passive motion and in weight-bearing and nonweight-bearing;" or explain why such testing was not feasible or warranted.

The examiner must address whether the Veteran had any incapacitating episodes (physician prescribed bedrest) (frequency and duration during a 12-month period) after the April 2013 VA medical examination.  

The examiner should consider the letters submitted by the Veteran from his treating physicians to include,: the September 2009 certificate from MACH stating that the Veteran could not return to work for 14 days until October 2009, a February 2009 letter to the Department of the Army, Headquarters United States Army Medical Department Activity, noting that the Veteran has been under the care of Dr. Zagorski beginning in November 2009 and would be able to return to work in February 2009, an October 2009 certificate from MACH noting that the Veteran could not work until December 1, 2009, an October 2009 letter from Dr. Black indicating that the Veteran was unable to work until November 5, 2009, a March 2010 certificate stating that the Veteran could not return to school for 45 days (from March 2010 to April 2010) and not to return to work for 30 days from April 2010 to May 2010.  The examiner should provide the frequency and duration of any such incapacitating episodes. 

An incapacitating episode is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Rationale must be provided for any opinion reached.  

2.  The Veteran should be afforded a new VA examination for his right ankle disability.  

The examiner must include range-of-motion findings related to the right and left ankles.  The examiner should note the Veteran's reports of any limitation during flare-ups.

The examiner should record the results of range of motion testing "for pain on both active and passive motion and in weight-bearing and nonweight-bearing;" or explain why such testing was not feasible or warranted.

The examiner should also provide an opinion as to the severity of the limitation of motion; and whether the Veteran would be equally well served by amputation with a prosthesis in place.  The examiner should provide reasons for this opinion.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


